AO 2453 (Rev. 02/18) Judgment in a Criminal Case

 

Sheet l
UNITED STATES DisTRICT CoURT
Western District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

v.
Case Number: 5:18CR50050-001

MAYRA JACKELINE MACHADO USM Number: 15101_010

Anna M. Williams

 

\./\_/\/\./\./\./\./\./`_/

Defendant`s Attomey
THE DEFENDANT:

IE pleaded guilty to count(s) One (l) of the Indictment on September 27, 2018.

 

|:| pleaded nolo contendere to count(s)

 

which was accepted by the court.

\:I was found guilty on count(s)

 

after a plea of not guiltv.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § l326(a) lllegal Reentry by Removed Alien 05/23/2018 l
The defendant is sentenced as provided in pages 2 through 3 of this judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

|:l The defendant has been found not guilty on count(s)

 

l:l Count(s) I:] is I:] are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of a erial changes in ec<yomc circumstances

January 18.5' oig/7

Dulc of Im[)osi i( thj§mcnt

\ ’“
1 ,
, ,
,, 'l
,/‘ )
/ ,

    

Honorable Timothy L. Brooks, United States District Judge
Name and Title of Judge

 

 

AO 2453 (Rev. 02/18) .ludgment in Cn`mina| Case
Sheet 2 _ Imprisonment

 

.ludgment - Page 2 of
DEFENDANT: MAYRA JACKELINE MACHADO
CASE NUMBER: 5:18CR50050-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
time served since May 30, 2018 (233 days). No term of supervised release is imposed as it is anticipated the

total term Of: defendant will be deported following her term of imprisonment.

l:l The court makes the following recommendations to the Bureau of Prisons:

§ The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:
l:l at l:l a.m. l:l p.m. on
l:l as notified by the United States Marshal.

 

l:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
ij before 2 p.m. on
m as notified by the United States Marshal.

 

m as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNlTED STATES MARSHAL
By

 

DEPUTY UNlTED STATES MARSHAL

 

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

Judgment _ Page 3 of 3

 

DEFENDANT: MAYRA JACKELINE MACHADO
CASE NUMBER: 5118CR50050-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00** $ -O- $ -O- $-O-

**The government made a motion to remit the special assessment in open court, and the Court granted the motion.

I:] The determination of restitution is deferred . An Amended Judgmenl in a Criminal Case (AO 245C) will be entered
until after such determination

I:] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

I:] Restitution amount ordered pursuant to plea agreement $

\:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). A11 of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

E] The court'deterrnined that the defendant does not have the ability to pay interest and it is ordered that:
|:| the interest requirement is waived for l:] fine l:] restitution.

I:I the interest requirement for l:] fine I:] restitution is modified as follows:

* ` Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. 1
** Findings for the total amount of losses are required under Chapters 109A, 1 10, llOA, and 1 13A of Title 18 for offenses commltted on
or after September 13, 1994, but before April 23, 1996.

 

 

